Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-12-00536-CV

                   John Albert HUTTO, Individually and d/b/a Utopia Ranch Realty,
                                            Appellant

                                                    v.

                                       Robert L. CLODFELTER,
                                                Appellee

                      From the 38th Judicial District Court, Uvalde County, Texas
                                  Trial Court No. 11-07-028210-CV
                            Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 6, 2013

JOINT MOTION TO VACATE AND DISMISS GRANTED; VACATED AND DISMISSED

           The parties have filed a joint motion stating they have fully resolved and settled all issues

in dispute. The parties ask that we vacate the trial court’s judgment, dismiss the case with

prejudice, and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A); 43.2(e). The motion does

not recite any agreement of the parties as to costs.
                                                                                 04-12-00536-CV


       We grant the motion. The judgment of the trial court is vacated without reference to the

merits, the case is dismissed with prejudice, and this appeal is dismissed as moot. All costs of

this appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).

                                                      PER CURIAM




                                                -2-